          Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 1 of 16



 1 Frank S. Hedin (SBN 291289)
   fhedin@hedinhall.com
 2 David W. Hall (SBN 274921)
   dhall@hedinhall.com
 3 HEDIN HALL LLP
   Four Embarcadero Center, Suite 1400
 4 San Francisco, California 94104
   Telephone: + 1 (415) 766-3534
 5 Facsimile: + 1 (415) 402-0058

 6
                            UNITED STATES DISTRICT COURT
 7
                          NORTHERN DISTRICT OF CALIFORNIA
 8

 9 DENA GRIFFITH, individually and on Case No. 3:20-cv-1181
   behalf of all others similarly situated,
10
              Plaintiff,                         CLASS ACTION COMPLAINT
11
   v.
12                                               (DEMAND FOR JURY TRIAL)
   BOLL & BRANCH, LLC,
13
              Defendant.
14
          Plaintiff Dena Griffith, individually and on behalf of all others similarly situated,
15
   complains and alleges as follows based on personal knowledge as to herself, the
16
   investigation of her counsel, and information and belief as to all other matters. Plaintiff
17
   believes that substantial evidentiary support will exist for the allegations set forth in
18
   this complaint, after a reasonable opportunity for discovery.
19
                                    NATURE OF ACTION
20
          1.     Plaintiff brings this action for legal and equitable remedies to redress the
21
   illegal actions of Boll & Branch, LLC in transmitting unsolicited, autodialed text
22
   messages to Plaintiff’s cellular telephone number and the cellular telephone numbers
23

24

25    CLASS ACTION COMPLAINT                                  Civil Case No.: 3:20-cv-1181
26
          Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 2 of 16



 1 of numerous other consumers across the country, in violation of the Telephone

 2 Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

 3                             JURISDICTION AND VENUE

 4         2.    The Court has subject-matter jurisdiction over this action pursuant to 28

 5 U.S.C. § 1331 and 47 U.S.C. § 227.

 6         3.    Personal jurisdiction and venue are proper in California and within this

 7 District because Plaintiff is a resident and citizen of California and because Plaintiff’s

 8 claims arise in substantial part from actions taken by or on behalf of Defendant that
 9 originated and emanated in substantial part from within this District. As alleged in

10 greater detail below, Defendant used Twilio Inc.’s “Copilot” technology to

11 surreptitiously extract Plaintiff’s cellular telephone number from her cellular device
12 without her knowledge let alone consent, and thereafter knowingly made, initiated, and

13 transmitted multiple TCPA-violative text messages to Plaintiff’s cellular telephone

14 number (which is assigned a California-based area code) from Twilio Inc.’s corporate
15 headquarters in San Francisco, California, via Twilio Inc.’s text-message dialing and

16 transmission technologies (including its “Copilot” technology and other web-based

17 APIs) that are owned, operated, and maintained by Twilio Inc. (on its clients’, including

18 Defendant’s, behalf) at its corporate headquarters and principal place of business in

19 San Franscisco, California. The subject text messages sent to Plaintiff were directed by

20 Defendant into California and were therafter received by Plaintiff in California.

21                                         PARTIES

22         4.    Plaintiff Dena Griffith is, and at all times mentioned herein was, an

23 individual and a “person” as defined by 47 U.S.C. § 153(39) and a citizen and resident

24

25    CLASS ACTION COMPLAINT                    2           Civil Case No.: 3:20-cv-1181
26
          Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 3 of 16



 1 of California. Plaintiff is, and at all times mentioned herein was, the sole user of the

 2 cellular telephone number (619) ***-8580 (the “8580 Number”).

 3         5.    Defendant Boll & Branch, LLC is, and at all times mentioned herein was,

 4 a “person” as defined by 47 U.S.C. § 153(39). Defendant is incorporated in Delaware

 5 and maintains its corporate headquarters in Summit, New Jersey. Defendant owns and

 6 operates an e-commerce business at the website http://www.bollandbranch.com, where

 7 it sells bedding products to consumers.

 8         6.    Non-party Twilio Inc. (“Twilio”) is a cloud communications platform as

 9 a service company that maintains, and at all times mentioned herein maintained, its

10 corporate headquarters and principal place of business in San Francisco, California.

11 Twilio provides access to its San Franscisco-based platform and related technologies
12 (including its “Copilot” technology) to its clients, one of which is the Defendant, to

13 enable Defendant and its other clients to programmatically make and receive phone

14 calls, send and receive text messages, and perform other related communication
15 functions using its web-service APIs. All or substantially all of the text-message log

16 files reflecting Defendant’s transmission of the subject text messages to Plaintiff and

17 members of the putative class, all or substantially all of the documents,

18 communications, and electronically stored information concerning the dialing

19 technologies used to make, initiate, and transmit the subject text messages, and all or

20 substantially all of the witnesses with personal knowledge concerning such records and

21 technologies are located at Twilio’s headquarters and principal place of business in San

22 Franscisco, California.

23

24

25    CLASS ACTION COMPLAINT                   3           Civil Case No.: 3:20-cv-1181
26
           Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 4 of 16



 1           THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 2          7.    In 1991, faced with a national outcry over the vast proliferation of

 3 “robocalls” to the telephones of American consumers, Congress enacted the TCPA to

 4 address certain abusive telemarketing practices. The TCPA prohibits any person from,

 5 inter alia, using an “automatic telephone dialing system” (“ATDS”), also known as an

 6 “autodialer,” to make any call, including send any text message, to a wireless telephone

 7 number absent an emergency purpose or the “prior express consent” of the party called

 8 or texted. See 47 U.S.C. § 227(b)(1).
 9          8.    Unsolicited text messages have become especially problematic for

10 consumers in recent years. As the Pew Research Center found, “[s]pam isn’t just for

11 email anymore; it comes in the form of unwanted text messages of all kinds — from
12 coupons to phishing schemes — sent directly to user’s cell phones.”1

13          9.    Companies today frequently blast consumers with text-message spam

14 using “Short Message Services” (or “SMS”) technology, which allows for the rapid
15 transmission and receipt of massive numbers of short messages to and from wireless

16 telephones. Another technology known as “Multimedia Messaging Services” (or

17 “MMS”) is similar to SMS but also permits the inclusion of photos, videos, and other

18 audio-visual content within a text message.

19          10.   Companies deliver SMS and MMS text messages directly to consumers’

20 wireless devices by transmitting these messages to the telephone numbers assigned to

21 their devices. Because wireless telephones are carried on their owners’ persons, SMS

22
     1
23      Amanda Lenhart, “Cell Phones and American Adults,” Pew Research Center,
   September 2, 2010, at 1, available at http://www.pewinternet.org/Reports/2010/Cell-
24 Phones-and-American-Adults.aspx.

25       CLASS ACTION COMPLAINT                4           Civil Case No.: 3:20-cv-1181
26
          Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 5 of 16



 1 and MMS text messages are immediately received, virtually anywhere in the world, by

 2 the consumers to whom they are sent. When an SMS or MMS text message is

 3 successfully transmitted, the receiving device notifies its owner that he or she has

 4 received a new message by way of an auditory and/or visual alert. Consequently,

 5 unsolicited SMS and MMS text messages are distracting and aggravating to recipients

 6 and intrude upon their recipients’ seclusion on receipt.

 7         11.    Text-message spam can also be costly to receive because consumers

 8 typically either pay their wireless service providers in advance for the text messages
 9 they receive or incur usage allocation deductions to their text messaging or data plans,

10 regardless of whether such messages are authorized.

11               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

12         12.    The 8580 Number is, and at all times mentioned herein was, assigned to

13 cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

14         13.    On or about August 5, 2019, Plaintiff used her cellular device linked to

15 the 8580 Number to call Defendant’s toll-free customer-service number, (800) 678-

16 3234, to ask Defendant a question about placing an online order on its

17 http://www.bollandbranch.com website. During this brief call, Plaintiff’s was directed

18 to one of Defendant’s customer service representatives; Plaintiff did not provide her

19 8580 Number to Defendant’s representative and did not provide the representative any

20 form of consent, permission, or authorization to receive autodialed telephone calls or

21 text messages from Defendant on the 8580 Number. In fact, Plaintiff ended the call

22 shortly after being connected with Defendant’s live representative, as Plaintiff had

23 found the answer to her question online just as she was connected to the representative.

24

25    CLASS ACTION COMPLAINT                   5              Civil Case No.: 3:20-cv-1181
26
           Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 6 of 16



 1         14.    At no time prior to calling Defendant’s toll-free telephone number on

 2 August 5, 2019 had Plaintiff expressly consented to receive Defendant’s autodialed

 3 text messages to her 8580 Number.

 4         15.    Nonetheless, shortly after Plaintiff’s call to Defendant’s toll-free number

 5 on August 5, 2019 had ended, Defendant transmitted or caused to be transmitted, by

 6 itself or through an intermediary or intermediaries, multiple autodialed SMS or MMS

 7 text messages to the 8580 Number without Plaintiff’s express consent, as depicted

 8 below in screenshots taken from Plaintiff’s cellular device:
 9

10

11
12

13

14
           16.    Each of the three unsolicited text messages Defendant sent to the 8580
15
     Number on August 5, 2019 originated from (832) 412-1522, which is a telephone
16
     number leased or owned by Defendant or Defendant’s agent(s) or affiliate(s) and is
17
     used for operating Defendant’s outgoing text message campaigns.
18
           17.    The hyperlinks contained in the above-depicted text messages direct to
19
     webpages located at the domain names sdvye.com, ngcrt.com, and dydci.com, which
20
     thereafter   automatically   redirect   to   webpages   located   at   the   subdomain
21
     support.bollandbranch.com, all of which are leased or owned, and operated or
22
     maintained, by Defendant or Defendant’s agent(s) or affiliate(s) and are used in
23
     connection with Defendant’s outgoing text message campaigns.
24

25    CLASS ACTION COMPLAINT                      6          Civil Case No.: 3:20-cv-1181
26
          Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 7 of 16



 1        18.    Because Plaintiff is alerted by her cellular device, by auditory or visual

 2 means, whenever she receives a text message, the unsolicited, autodialed text messages

 3 that Defendant transmitted to Plaintiff’s 8580 Number on August 5, 2019 invaded

 4 Plaintiff’s privacy and intruded upon Plaintiff’s seclusion upon receipt. Plaintiff

 5 became distracted and aggravated as a result of receiving Defendant’s unsolicited text

 6 messages.

 7        19.    Defendant acquired the 8580 Number from Plaintiff in a nonconsensual

 8 and indeed surreptitious manner, via an automated technological process known as
 9 “number trapping.” Defendant employed this technology during the call Plaintiff had

10 placed to its toll-free number on August 5, 2019, without informing Plaintiff of such

11 practices much less asking for her permission to be subjected to such practices.
12 Plaintiff is informed and believes that Defendant has used, and continues to use, the

13 same “number trapping” technology to acquire the telephone numbers of all or

14 substantially all of the consumers who call its toll-free telephone number, and that
15 Defendant thereafter sends one or more automated text messages to each such number,

16 containing the same or substantially the same content as contained in the messages that

17 Plaintiff received on August 5, 2019.

18        20.    All telephone contact by Defendant or affiliates, subsidiaries, or agents of

19 Defendant to Plaintiff’s 8580 Number and to the numbers of the unnamed Class

20 members occurred using an “automatic telephone dialing system” as defined by 47

21 U.S.C. § 227(b)(1)(A). Specifically, Defendant utilized an “automatic telephone

22 dialing system” because all such text messages were sent from telephone numbers used

23 for the exclusive purpose of transmitting text messages to consumers en masse; because

24

25    CLASS ACTION COMPLAINT                   7            Civil Case No.: 3:20-cv-1181
26
           Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 8 of 16



 1 the subject text messages contained the same or substantially the same pro forma

 2 content and were sent to all numbers acquired by Defendant via “number trapping”;

 3 because the dialing equipment utilized by or on behalf of Defendant includes features

 4 substantially similar to a predictive dialer, inasmuch as it is capable of making

 5 numerous calls or texts simultaneously (all without human intervention); and because

 6 the hardware and software used by or on behalf of Defendant to send such messages

 7 have the capacity to store, produce, and dial random or sequential numbers, and to

 8 receive and store lists of telephone numbers, and to then dial such numbers, en masse,
 9 in an automated fashion and without human intervention.

10          21.   And indeed, Defendant actually transmitted the text messages at issue in

11 this case to Plaintiff and all other putative Class members in an automated fashion and
12 without human intervention, with hardware and software that received and stored

13 telephone numbers and then automatically dialed such numbers. Notably, on its

14 website, Defendant characterizes its text messages to consumers as “automated
15 marketing and informational text messages,” and admits that such messages “may be

16 sent using an automatic telephone dialing system.””2

17          22.   The automatic telephone dialing technology utilized by or on behalf of

18 Defendant to transmit the subject text messages to Plaintiff and the members of the

19 Class was provided by Twilio, among other agent(s) or affiliate(s) of Defendant,

20 including on information and belief Zendesk, Inc., which, like Twilio, maintains its

21 corporate headquarters and principal place of business in, and operated the technology

22   2
         “Boll & Branch Mobile Marketing Program Terms & Conditions,” Boll &
23 Branch, LLC, available at https://www.bollandbranch.com/pages/mobile-marketing-
   program-terms-conditions (last accessed Aug. 15, 2019).
24

25       CLASS ACTION COMPLAINT                8           Civil Case No.: 3:20-cv-1181
26
           Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 9 of 16



 1 implicated in this case from, San Francisco, California and within this District. In

 2 particular, Defendant sent the subject text messages using, in conjunction with other

 3 technology, Twilio’s “Copilot” system, the functionality of which is “automated” in

 4 every sense of the word, as shown in the following graphical illustration of the system:

 5

 6

 7

 8
 9

10

11
12

13

14                                                                              | =3
15          23.   Plaintiff has never provided her “prior express consent” or any other form

16 of consent to Defendant or any affiliate, subsidiary, or agent of Defendant authorizing

17 or permitting Defendant to transmit any text messages to the 8580 Number using an

18 “automatic telephone dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).

19                                  CLASS ALLEGATIONS

20          24.   Class Definition. Plaintiff brings this civil class action on behalf of herself

21 individually and on behalf of all other similarly situated persons as a class action

22
     3
23        “Twilio    Docs:   Sticky     Sender,”     Twilio    Inc.,     available   at
   https://www.twilio.com/docs/glossary/what-is-a-sticky-sender (last accessed Aug. 15,
24 2019).

25       CLASS ACTION COMPLAINT                  9             Civil Case No.: 3:20-cv-1181
26
          Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 10 of 16



 1 pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to

 2 represent is comprised of and defined as follows:

 3                All persons in the United States who, at any time between
                  February 15, 2016 and the present, called the number (800)
 4                678-3234 from a telephone number assigned to cellular
                  telephone service and thereafter received one or more text
 5                message(s) to such cellular telephone number sent by
                  Defendant (or an affiliate, subsidiary, or agent of Defendant
 6                acting on Defendant’s behalf) via Twilio’s “Copilot”
                  technology.
 7
           25.    Defendant, its employees, and agents are excluded from the Class, as are
 8
     individuals who both: (1) fall within the defintion of the Class set forth above, but (2)
 9
     had, prior to calling the number (800) 678-3234 from the cellular telephone number at
10
     which they thereafter received a text message sent by or on behalf of Defendant via
11
     Twilio’s “Copilot” technology, previously provided such cellular telephone number to
12
     Defendant.
13
           26.    Plaintiff reserves the right to modify the definition of the Class (or add
14
     one or more subclasses) after further discovery.
15
           27.    Plaintiff and all Class members have been impacted and harmed by the
16
     acts of Defendant or its affiliates or subsidiaries.
17
           28.    This Class Action Complaint seeks injunctive relief and monetary
18
     damages.
19
           29.    This action may properly be brought and maintained as a class action
20
     pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies
21
     the numerosity, typicality, adequacy, commonality, predominance, and superiority
22
     requirements.
23

24

25    CLASS ACTION COMPLAINT                     10          Civil Case No.: 3:20-cv-1181
26
          Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 11 of 16



 1         30.   Upon application by Plaintiff’s counsel for certification of the Class, the

 2 Court may also be requested to utilize and certify subclasses in the interests of

 3 manageability, justice, or judicial economy.

 4         31.   Numerosity. The number of persons within the Class is substantial,

 5 believed to amount to tens of thousands of persons dispersed throughout the United

 6 States. It is, therefore, impractical to join each member of the Class as a named

 7 Plaintiff. Further, the size and relatively modest value of the claims of the individual

 8 members of the Class renders joinder impractical. Accordingly, utilization of the class
 9 action mechanism is the most economically feasible means of determining and

10 adjudicating the merits of this litigation.

11         32.   Typicality. Plaintiff received at least one text message on her cellular

12 telephone number sent by Defendant using Twilio’s “Copilot” technology, after having

13 used such number to place a call to the number (800) 678-3234. Consequently, the

14 claims of Plaintiff are typical of the claims of the members of the Class, and Plaintiff’s
15 interests are consistent with and not antagonistic to those of the other Class members

16 she seeks to represent. Plaintiff and all members of the Class have been impacted by,

17 and face continuing harm arising out of, Defendant’s violations or misconduct as

18 alleged herein.

19         33.   Adequacy. As Class representative, Plaintiff has no interests adverse to,

20 or which conflict with, the interests of the absent members of the Class, and is able to

21 fairly and adequately represent and protect the interests of such a Class. Plaintiff has

22 raised viable statutory claims of the type reasonably expected to be raised by members

23 of the Class and will vigorously pursue those claims. If necessary, Plaintiff may seek

24

25    CLASS ACTION COMPLAINT                     11         Civil Case No.: 3:20-cv-1181
26
         Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 12 of 16



 1 leave to amend this Class Action Complaint to add additional Class representatives or

 2 assert additional claims.

 3         34.   Competency of Class Counsel. Plaintiff has retained and is represented by

 4 experienced, qualified, and competent counsel committed to prosecuting this action.

 5 Counsel are experienced in handling complex class action claims, in particular claims

 6 under the TCPA and other data privacy and consumer protection statutes.

 7         35.   Commonality and Predominance. There are well-defined common

 8 questions of fact and law that exist as to all members of the Class and predominate over
 9 any questions affecting only individual members of the Class. These common legal and

10 factual questions, which do not vary from Class member to Class member and may be

11 determined without reference to the individual circumstances of any class member,
12 include (but are not limited to) the following:

13               a) Whether Defendant or any agent(s) of Defendant transmitted

14                  text messages to Plaintiff’s and Class members’ cellular

15                  telephone numbers on or after February 15, 2016 using

16                  Twilio’s “Copilot” technology;

17               b) Whether such text messages were sent using an “automatic

18                  telephone dialing system”;

19               c) Whether Defendant can meet its burden to show that it

20                  obtained recipients’ “prior express consent” within the

21                  meaning of the TCPA and its implementing regulations to

22                  send the text messages complained of, assuming such an

23                  affirmative defense is raised;

24

25    CLASS ACTION COMPLAINT                  12           Civil Case No.: 3:20-cv-1181
26
         Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 13 of 16



 1               d) Whether the complained of conduct was knowing or willful

 2                  and thus whether damages should be trebled; and

 3               e) Whether Defendant or any agent(s) of Defendant should be

 4                  enjoined from engaging in such conduct in the future.

 5         36.   Superiority. A class action is superior to other available methods for the

 6 fair and efficient adjudication of this controversy because individual litigation of the

 7 claims of all Class members is impracticable. Even if every member of the Class could

 8 afford to pursue individual litigation, the Court system could not. It would be unduly
 9 burdensome to the courts in which individual litigation of numerous cases would

10 proceed. Individualized litigation would also present the potential for varying,

11 inconsistent or contradictory judgments, and would magnify the delay and expense to
12 all parties and to the court system resulting from multiple trials of the same factual

13 issues. By contrast, the maintenance of this action as a class action, with respect to

14 some or all of the issues presented herein, presents few management difficulties,
15 conserves the resources of the parties and of the court system and protects the rights of

16 each member of the Class. Plaintiff anticipates no difficulty in the management of this

17 action as a class action. Class wide relief is essential to compel compliance with the

18 TCPA. The interest of Class members in individually controlling the prosecution of

19 separate claims is small because the statutory damages in an individual action for

20 violation of the TCPA are small. Management of these claims is likely to present

21 significantly fewer difficulties than are presented in many class claims because the text

22 messages at issue are all automated and the Class members, by definition, did not

23 provide the prior express consent required under the statute to authorize such text

24

25    CLASS ACTION COMPLAINT                   13           Civil Case No.: 3:20-cv-1181
26
          Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 14 of 16



 1 messages to their cellular telephones. The Class members can be readily located and

 2 notified of this class action through Defendant’s records and, if necessary, the records

 3 of Twilio, Iterable, Zendesk, and/or cellular telephone providers.

 4         37.    Additionally, the prosecution of separate actions by individual Class

 5 members may create a risk of multiple adjudications with respect to them that would,

 6 as a practical matter, be dispositive of the interests of other members of the Class who

 7 are not parties to such adjudications, thereby substantially impairing or impeding the

 8 ability of such nonparty Class members to protect their interests. The prosecution of
 9 individual actions by Class members could further establish inconsistent results and/or

10 establish incompatible standards of conduct for Defendant.

11         38.    Defendant or any affiliates, subsidiaries, or agents of Defendant have

12 acted on grounds generally applicable to the Class, thereby making final injunctive

13 relief and corresponding declaratory relief with respect to the Class as a whole

14 appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA
15 violations complained of herein are substantially likely to continue in the future if an

16 injunction is not entered.

17                               CLAIM FOR RELIEF
                             VIOLATION OF THE TELEPHONE
18                            CONSUMER PROTECTION ACT
                                    (47 U.S.C. § 227)
19
           39.    Plaintiff incorporates by reference paragraphs 1-38 of this Class Action
20
     Complaint as if fully stated herein.
21
           40.    The foregoing acts and omissions constitute violations of the TCPA by
22
     Defendant, including but not limited to violations of 47 U.S.C. § 227(b)(1).
23

24

25    CLASS ACTION COMPLAINT                   14           Civil Case No.: 3:20-cv-1181
26
          Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 15 of 16



 1          41.   As a result of Defendant’s violations of the TCPA, Plaintiff and all Class

 2 members are entitled to, and do seek, injunctive relief prohibiting such TCPA-violative

 3 conduct in the future pursuant to 47 U.S.C. § 227(b)(3).

 4          42.   As a result of Defendant’s violations of the TCPA, Plaintiff and members

 5 of the Class are also entitled to, and do seek, an award of $500.00 in statutory damages

 6 for each such violation of the TCPA (or $1,500.00 for each such violation committed

 7 willfully or knowingly) pursuant to 47 U.S.C. § 227(b)(3).

 8                                 PRAYER FOR RELIEF

 9          WHEREFORE, Plaintiff Dena Griffith prays for relief and judgment in favor of

10 herself and the Class as follows:

11          A.    An Order certifying this action to be a proper class action pursuant to

12 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any

13 Subclasses the Court deems appropriate, finding that Plaintiff is a proper representative

14 of the Class, and appointing the law firm representing Plaintiff as counsel for the Class;
15          B.    Injunctive relief prohibiting such violations of the TCPA by Defendant in

16 the future;

17          C.    As a result of each of Defendant’s violations of 47 U.S.C. § 227(b)(1),

18 statutory damages of $500.00 (or $1,500.00 for any violations committed willfully or

19 knowingly) for Plaintiff and members of the Class; and

20          D.    An award of attorneys’ fees and costs to counsel for Plaintiff and the

21 Class.

22                              DEMAND FOR JURY TRIAL
      Plaintiff, on behalf of herself and the Class, demands a trial by jury pursuant to
23
     Federal Rule of Civil Procedure 38(b) on all claims so triable.
24

25    CLASS ACTION COMPLAINT                   15           Civil Case No.: 3:20-cv-1181
26
        Case 3:20-cv-01181-SK Document 1 Filed 02/15/20 Page 16 of 16



 1 Dated: February 15, 2020           HEDIN HALL LLP
 2                                    By:     /s/ Frank S. Hedin            .
                                                  Frank S. Hedin
 3
                                      Frank S. Hedin (SBN 291289)
 4                                    fhedin@hedinhall.com
                                      David W. Hall (SBN 274921)
 5                                    dhall@hedinhall.com
                                      Four Embarcadero Center, Suite 1400
 6                                    San Francisco, California 94104
                                      Telephone: + 1 (415) 766-3534
 7                                    Facsimile: + 1 (415) 402-0058
 8                                    Counsel for Plaintiff and the Putative Class
 9

10

11
12

13

14
15

16

17

18

19

20

21

22

23

24

25   CLASS ACTION COMPLAINT              16           Civil Case No.: 3:20-cv-1181
26
